
	

113 S799 PCS: To provide for a sequester replacement.
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 65
		113th CONGRESS
		1st Session
		S. 799
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Inhofe (for himself
			 and Mr. Toomey) introduced the following
			 bill; which was read the first time
		
		
			April 25, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide for a sequester replacement.
	
	
		1.Sequester
			 replacement
			(a)DefinitionsIn
			 this section—
				(1)the terms
			 account, budgetary resources, discretionary
			 appropriations, direct spending and related terms have the
			 meaning given such terms in section 250 of the Balanced Budget and Emergency
			 Deficit Control Act of 1985;
				(2)the term
			 joint resolution means only a joint resolution the matter after
			 the resolving clause of which is as follows: That Congress disapproves
			 the cancellation of budgetary resources identified in the qualifying sequester
			 replacement plan submitted by the President on ______. (the blank space
			 being appropriately filled in); and
				(3)the term
			 qualifying sequester replacement plan means a plan submitted by
			 the President—
					(A)not later than
			 May 15, 2013; and
					(B)that proposes to
			 permanently cancel not less than $85,333,000,000 of budgetary resources
			 available for fiscal year 2013 from any discretionary appropriations or direct
			 spending account, provided—
						(i)no
			 more than $42,666,500,000 of budgetary resources shall be cancelled from
			 defense spending (budget function 050);
						(ii)any cancellation
			 of budgetary resources from budget function 050 shall be in compliance with the
			 policies under and consistent with amounts authorized in the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239);
						(iii)the
			 cancellation of budgetary resources may not be implemented through changes to
			 programs or activities contained in the Internal Revenue Code, or increase
			 governmental receipts, offsetting collections, or offsetting receipts;
						(iv)any cancellation
			 of budgetary resources in an account that is not defense spending may not be
			 offset against an increase in another such account; and
						(v)the
			 proposed cancellation of budgetary resources shall reduce outlays by not less
			 than $82,500,000,000 by the end of fiscal year 2018.
						(b)ProposalNot
			 later than May 15, 2013, the President shall submit to Congress a qualifying
			 sequester replacement plan.
			(c)Joint
			 resolution of disapproval
				(1)No
			 referralA joint resolution shall not be referred to a committee
			 in either House of Congress and shall immediately be placed on the
			 calendar.
				(2)Motion to
			 proceedA motion to proceed to a joint resolution is highly
			 privileged in the House of Representatives and is privileged in the Senate and
			 is not debatable. The motion is not subject to a motion to postpone and all
			 points of order against the motion are waived. A motion to reconsider the vote
			 by which the motion is agreed to or disagreed to shall not be in order. If a
			 motion to proceed to the consideration of a joint resolution is agreed to, the
			 joint resolution shall remain the unfinished business of the respective House
			 until disposed of.
				(3)Expedited
			 consideration in house of representativesIn the House of
			 Representatives, a joint resolution shall be considered as read. All points of
			 order against a joint resolution and against its consideration are waived. The
			 previous question shall be considered as ordered on the joint resolution to its
			 passage without intervening motion except 2 hours of debate equally divided and
			 controlled by the proponent and an opponent. A motion to reconsider the vote on
			 passage of the joint resolution shall not be in order.
				(4)Expedited
			 procedure in senate
					(A)ConsiderationIn
			 the Senate, consideration of a joint resolution, and on all debatable motions
			 and appeals in connection therewith, shall be limited to not more than 10
			 hours, which shall be divided equally between the majority and minority leaders
			 or their designees. A motion further to limit debate is in order and not
			 debatable. An amendment to, or a motion to postpone, or a motion to proceed to
			 the consideration of other business, or a motion to recommit the joint
			 resolution is not in order.
					(B)Vote on
			 passageIf the Senate has proceeded to a joint resolution, the
			 vote on passage of the joint resolution shall occur immediately following the
			 conclusion of consideration of the joint resolution, and a single quorum call
			 at the conclusion of the debate if requested in accordance with the rules of
			 the Senate.
					(C)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate to the procedure
			 relating to a joint resolution shall be decided without debate.
					(5)Amendment not
			 in orderA joint resolution considered under this subsection
			 shall not be subject to amendment in either the House of Representatives or the
			 Senate.
				(6)Coordination
			 with action by other houseIf, before passing a joint resolution,
			 one House receives from the other House a joint resolution—
					(A)the joint
			 resolution of the other House shall not be referred to a committee; and
					(B)the procedure in
			 the receiving House shall be the same as if no joint resolution had been
			 received from the other House, except that the vote on final passage shall be
			 on the joint resolution of the other House.
					(7)PeriodSubject
			 to subsection (d)(1), Congress may not consider a joint resolution under this
			 subsection after the date that is 7 calendar days after May 15, 2013.
				(8)Rules of house
			 of representatives and senateThis subsection is enacted by
			 Congress—
					(A)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a joint resolution, and it supersedes other rules only to the
			 extent that it is inconsistent with such rules; and
					(B)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
					(d)Consideration
			 after passage
				(1)Computation of
			 daysIf Congress passes a joint resolution, the period beginning
			 on the date the President is presented with the joint resolution and ending on
			 the date the President signs, allows to become law without his signature, or
			 vetoes and returns the joint resolution (but excluding days when either House
			 is not in session) shall be disregarded in computing the calendar day period
			 described in subsection (c)(7).
				(2)Veto
			 overrideDebate on a veto message in the House of Representatives
			 and the Senate relating to a joint resolution shall be 1 hour equally divided
			 between the majority and minority leaders or their designees.
				(e)DisapprovalIf
			 a joint resolution is enacted under this section—
				(1)the President may
			 not carrying out the proposed cancellation of budgetary resources in the
			 qualifying sequester replacement plan submitted under subsection (b);
			 and
				(2)sequestration
			 shall continue in accordance with the Balanced Budget and Emergency Deficit
			 Control Act of 1985 (2 U.S.C. 900 et seq.).
				(f)Failure to
			 enact disapprovalEffective on the day after the end of the
			 calendar day period under subsection (c)(7) (as determined in accordance with
			 subsection (d)(1)), if the President has submitted a qualifying sequester
			 replacement plan in accordance with subsection (b) and a joint resolution of
			 disapproval has not been enacted under this section, the President
			 shall—
				(1)cancel any
			 sequestration order issued under section 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 901a); and
				(2)cancel budgetary
			 resources in accordance with the qualifying sequester replacement plan
			 submitted under subsection (b).
				
	
		April 25, 2013
		Read the second time and placed on the
		  calendar
	
